Citation Nr: 9903500	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  96-49 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a 
perforated left eardrum.


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1996 RO decision which denied service 
connection for a perforated left eardrum.  

Additionally, during the course of this appeal, the veteran 
has submitted an application to reopen a previously denied 
claim for service connection for a perforated right eardrum.  
As this issue is not currently in appellate status it is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for residuals of a 
perforated left eardrum.


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of a 
perforated left eardrum is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from July 1944 
to June 1946, including service aboard the USS Kingsbury and 
the USS Langley.  A review of his service medical records 
shows that on medical examination performed for enlistment 
purposes in July 1944, his ears were listed as normal, and 
his hearing was 15/15 (normal) on whispered voice testing.  
On medical examination performed for separation purposes in 
June 1946, no disease or defects were noted with regard to 
the veteran's ears, and his hearing was 15/15 on whispered 
voice testing, and 20/20 on coin click testing.  Service 
medical records are negative for a diagnosis of a perforated 
left eardrum.

In June 1946, the veteran submitted a claim for service 
connection for a perforated right eardrum, which he said was 
incurred in March 1945 when he served aboard the USS 
Kingsbury.  He stated that he received treatment for this 
condition at that time in sick bay on the USS Kingsbury.

In a June 1946 decision, the RO denied service connection for 
a perforated right eardrum; the veteran was notified of this 
decision in June 1946, and he did not appeal.

There are no post-service medical records associated with the 
file.

In July 1996, the veteran submitted a claim for service 
connection for a perforated left eardrum.  He asserted that 
during service in 1945, both eardrums were perforated and 
bled when he was firing a 20-millimeter gun aboard ship.  He 
said he was treated aboard the USS Kingsbury.  He denied any 
post-service medical treatment for a perforated left eardrum.

By a statement dated in September 1996, the veteran 
reiterated his assertions, and added that he served with R. 
Bowers on the USS Kingsbury during military service.  He 
stated that he contacted the employers for whom he worked 
soon after separation from service, and that no medical 
records were available.  He said he had no evidence of 
service incurrence of a perforated left eardrum.  He 
reiterated his assertions in subsequent statements, and said 
he had trouble with his ears ever since his eardrums were 
perforated during service.
 
By a statement dated in July 1997, W.R. Bower stated that he 
remembered an occasion when the veteran's eardrums were 
perforated and bled.  He said he saw the veteran the previous 
summer, and that the veteran said his ears were still giving 
him trouble.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The veteran claims service connection for residuals of a 
perforated left eardrum which he asserts was incurred during 
military service.   His claim presents the threshold question 
of whether he has met his initial burden of submitting 
evidence to show that his claim is well grounded, meaning 
plausible.  If he has not presented evidence that his claim 
is well grounded, there is no duty on the part of the VA to 
assist him with his claim, and the claim must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The veteran's service medical records are negative for a 
diagnosis of a perforated left eardrum, and on medical 
examination performed for separation purposes in June 1946, 
no disease or defects were noted with regard to his ears, and 
his hearing was 15/15 on whispered voice testing, and 20/20 
on coin click testing. 

There are no post-service medical records associated with the 
file, and the veteran has not submitted medical evidence 
demonstrating that he has a current disability resulting from 
a perforated left eardrum.

Statements by the veteran and by W.R. Bower, to the effect 
that the veteran  incurred a chronic disability resulting 
from a perforated left eardrum during his period of active 
service, do not constitute competent medical evidence of 
service incurrence.  As laymen, they are not competent to 
render an opinion regarding diagnosis or etiology and their 
statements do not serve to make the claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
has not presented medical evidence of a current left ear 
disability, nor has he presented medical evidence linking any 
current left ear disability with service, as required for a 
well-grounded claim.  Caluza, supra;  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992). 

Since the veteran has not met his initial burden of 
presenting evidence of a well-grounded claim for service 
connection for residuals of a perforated left eardrum, his 
claim must be denied.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for residuals of a perforated left eardrum 
is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

